No. 07-17-00416-CR


Shaquille Cofer                             §      From the 364th District Court
 Appellant                                           of Lubbock County
                                            §
v.                                                 December 6, 2017
                                            §
The State of Texas                                 Opinion Per Curiam
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated December 6, 2017, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo